Citation Nr: 0121433	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  95-03 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

When this matter was last before the Board of Veterans' 
Appeals (Board) in July 1997, it was remanded to the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) for additional development.  Following the 
completion of that development, the case was returned to the 
Board in June 2001, and is now ready for further appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no indication that the veteran had engaged in 
combat.  

3  The evidence of record shows various psychiatric 
diagnoses, including post-traumatic stress disorder.  The 
diagnoses of post-traumatic stress disorder, however, are 
based on unsubstantiated reports of stressors as provided by 
the veteran.  There is no credible supporting evidence that 
the claimed in-service stressors that had resulted in the 
diagnoses of post-traumatic stress disorder, actually 
occurred.  


CONCLUSION OF LAW

The veteran's claimed post-traumatic stress disorder was 
neither incurred in nor aggravated by service.  38 U.S.C.A. 
§§ 1110, 1153, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (2000




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Considerations

With respect to the disposition of the veteran's appeal, the 
Board finds that notwithstanding the enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), no undue prejudice to the 
veteran is evident by the Board's disposition herein.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  First, there is no 
issue as to substantial completeness of the application.  38 
U.S.C.A. § 5102 (West Supp. 2001).  

Second, the RO's development/notice letters, rating 
decisions, statement of the case, and supplemental statement 
of the case furnished to the veteran and his representative 
in connection with this appeal provided sufficient notice of 
the kind of information he would need to substantiate his 
claim.  This information has sufficiently apprised the 
veteran of the evidence that could be submitted in support of 
his claim, and, as such, satisfies the requirements of 38 
U.S.C.A. § 5103 (West Supp. 2001).  

Furthermore, with respect to the duty to assist, the record 
shows that the veteran was asked in writing and at his 
hearing to provide information regarding the pertinent 
question at issue, the verification of the claimed stressors 
in service that has led to the diagnosis of post-traumatic 
stress disorder.  The veteran failed to respond to the RO's 
most recent requests for the specific information.  The RO 
has satisfied the requirements of the VCAA with respect to 
the duty to assist posed in 38 U.S.C.A. § 5103A(b) (West 
Supp. 2001).  

Factual Background

Service records, which include the veteran's DD-214, indicate 
that he served in Vietnam from February 1967 to February 1968 
as a Military Policeman in the United States Army with the 
615th Military Police Company.  He received a number of 
awards, including the Vietnam Service Medal and the Vietnam 
Campaign Medal.  

A review of the veteran's service medical records are 
negative for manifestations indicative of a psychiatric 
disorder.  On a June 1968 separation examination, the veteran 
indicated that there had been no history of having 
experienced depression, excessive worry, or nervous trouble.  
The clinical psychiatric evaluation of the veteran produced 
normal findings.  

In August 1993, the veteran filed an initial claim for 
service connection for post-traumatic stress disorder.  On VA 
compensation and pension examination in October 1993, the 
veteran reported having served in Vietnam during the war.  
The pertinent diagnoses were dysthymia and panic disorder 
without agoraphobia.  In a November 1993 rating decision, the 
claim of service connection for post-traumatic stress 
disorder was denied.  This is an appeal of that decision.  

In August 1993, the veteran submitted a statement from a 
Family Practice physician, S.J.R., M.D., dated August 17, 
1993.  In the statement, Dr. S.J.R. indicated that he had 
been treating the veteran for two years for anxiety.  Dr. 
S.R.J. also expressed the belief that the veteran has post-
traumatic stress disorder, that was "related to his service 
in Vietnam because they seem to start shortly after he was 
there."  It was noted that the veteran was attending a post-
traumatic stress disorder group and could benefit from 
counseling.  

In April 1997, the veteran and his spouse testified at a 
hearing before the undersigned Acting Board Member.  At the 
Board hearing, the veteran offered oral testimony and 
submitted a written statement that described various 
traumatic incidents that occurred during his period of 
service in Vietnam.  These are described in detail below.  He 
also testified as to the effects of those incidents on his 
mental state, and the resulting post-traumatic stress 
disorder.  His spouse testified as to the physical effects 
that she has perceived in the veteran, including shaking 
fits, sweating and stomach sickness.  She reiterated the 
veteran's belief that these symptoms are related to his 
service in Vietnam.  

In terms of stressors, the veteran has offered the following 
examples:  (1)  Upon his arrival in Vietnam at Bien Hoa 
airbase, he recalled seeing and hearing gunfire and jets 
bombing in the distance.  (2)  He recalled pulling a dead GI 
from the river.  (3)  He would pull perimeter guard duty all 
by himself, and remained fearful throughout the night.  (4)  
He slept in pup tents in the jungle and ran jeep escorts for 
supply convoys.  (5)  On one occasion, three MPs hit a mine 
and were injured by shrapnel.  (6)  He stated he was lucky 
enough to be inside on the radio control.  (7)  He recalled 
an incident in which he was with three jeeps that were 
ambushed going through a small village.  He stated that he 
jumped from the vehicle and there were bullets flying 
everywhere.  He became separated from his unit and had to 
find his way back on his own.  (8)  He recalled being 
attacked in his barracks and having to spend "several hours 
out in the boonies that night."  (9)  He recalled that one 
of his good friends, W.C. was killed just a few days before 
going home.  (10)  He recalled seeing the Medivac helicopters 
flying, and observing the young boys "all torn up, some with 
legs or arms blown off."  (11)  He recalled that just before 
he was to come home, he was blown out of his bunk one night 
after an ammunition dump that was only a few hundred feet 
away had been hit by rockets.  (12)  He recalled that one GI 
was killed by a sniper while waiting to go home.  

In July 1997, the veteran submitted counseling records dated 
between 1993 and 1995 that document his attendance at group 
therapy sessions.  These records contain Quarterly Review 
reports that were prepared by J.A.E., LCSW.  In the April 
1995 Quarterly Review, it is stated that the veteran's 
"primary axis I diagnosis continues to be 309.81 
post-traumatic stress disorder relating to trauma experienced 
in the Vietnam War."  

Pursuant to the Board's July 1997 remand, in August 1997, the 
RO directed a letter to the veteran in an attempt to assemble 
all pertinent information relevant to his post-traumatic 
stress disorder claim.  The RO asked the veteran to provide a 
detailed description of the traumatic incidents that produced 
the stress that resulted in his claimed post-traumatic stress 
disorder.  The veteran was asked to tell the dates and places 
the incidents occurred and the unit to which he was assigned 
or attached at the time.  The August 1997 letter was returned 
by the Post Office.  In October 1999, the veteran's address 
was verified and the foregoing request for detailed 
information was remailed to the veteran at his updated and 
verified address.  The veteran failed to reply to the RO's 
request for information.  

With the information provided by the veteran in the 
statements that he did submit, the RO wrote to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) in February 1999 in an attempt to verify the 
veteran's claimed stressors.  The USASCRUR responded in 
August 2000 with extracts of Operational Reports - Lessons 
Learned (OR-LLs) submitted by the 720th Military Police 
Battalion, the higher headquarters of the 615th Military 
Police Company, the veteran's assigned unit in Vietnam.  The 
stated period covered was from November 1967 to April 1968.  
The USASCRUR noted that the U.S. Army casualty database did 
not list the soldier identified by the veteran, W. C., as one 
who had been wounded or killed during the veteran's Vietnam 
tour.  USASCRUR also stated that in order to provide further 
research concerning specific combat incidents and casualties, 
the veteran would have to provide additional information, 
that should include the most specific dated possible, type 
and location of the incident, full names of casualties and 
the unit designations involved.  Although the OR-LLs 
described combat and combat support activities that were 
carried out by the veteran's assigned unit in Vietnam, it did 
not identify the veteran or any of the specific incidents 
that had been recalled by the veteran to have been stressful 
incidents in service.  

Analysis

The veteran generally contends that his currently diagnosed 
post-traumatic stress disorder is related to particularly 
stressful events that he experienced while participating in 
combat-related activities as a member of the Military Police 
(MP) in Vietnam during the war.  For instance, he has 
reported experiencing immediate contact with fellow soldiers 
who had been killed in combat; constantly being fired upon by 
the enemy; being thrown out of his bunk from the force of an 
explosion of an ammunition dump; the perilous activity of 
escorting supply convoys at night; and the loss of one good 
friend who was killed in combat just prior to the time that 
he was to return home.  He also recalls many of his fellow 
MPs being ambushed, fired upon wounded, and/or killed.  The 
recollection of these events has stayed with the veteran ever 
since.  The veteran's representative has argued that evidence 
has been provided from the Department of the Army that 
indicates that the veteran's MP unit (89th MP) was involved 
in many combat related incidents.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110 (West 1991).  Under the 
provisions for direct service connection for post-traumatic 
stress disorder under 38 C.F.R. § 3.304(f) (2000), service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (2000)(diagnosis of mental disorder); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  
The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  Id.; 
see also M21-1, Part VI, paragraph 7.46(c)(1).  

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993) set 
forth the framework for establishing the existence of a 
recognizable stressor which is the essential prerequisite to 
support the diagnosis of post-traumatic stress disorder.  The 
Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304.  Whether or not a veteran 
"engaged in combat with the enemy" must be determined through 
recognized military citations or other service department 
evidence.  In other words, the claimant's bare assertions 
that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.  The 
record must first contain recognized military citations or 
other supportive evidence to establish that he "engaged in 
combat with the enemy."  If the determination with respect to 
this step is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98.

Under Zarycki, the adjudicators at the RO and, if their 
determination is unfavorable, the Board, must make an 
explicit determination as to whether the appellant "engaged 
in combat with the enemy."  This in turn requires as a 
preliminary matter examination of whether the record already 
contains "conclusive evidence" that he "engaged in combat 
with the enemy."  By rule making, the VA has set forward 
criteria of "conclusive evidence" to establish a combat 
related stressor.  These criteria are defined as: (a) a claim 
that the stressor is related to combat and (b) a 
demonstration in the record that the claimant ("in the 
absence of evidence to the contrary") has been awarded 
certain specific recognized awards or decorations identified 
in 38 C.F.R. § 3.304(f) or VA ADJUDICATION MANUAL M21-1, Part 
VI, 7.46 (effective Oct. 11. 1995).  The Board notes the 
revised version of Manual M21-1 provision (Part VI, 11.37 
(effective Feb. 13, 1997) did not alter the list of awards or 
decorations.  These include certain awards specifically 
denoting combat participation (the Combat Infantryman Badge 
and the Combat Action Ribbon), a decoration awarded for 
combat incurred wounds (the Purple Heart Medal), and certain 
decorations that are awarded only for valor in combat with 
the enemy.

The record in this case at this time fails to show the 
appellant received any award or decoration that would provide 
"conclusive evidence" that he "engaged in combat with the 
enemy."  The current record does not demonstrate any other 
service department indicator in the record that would 
constitute prima facie confirmation that the veteran 
personally "engaged in combat with the enemy."

In addition to the criteria based upon certain awards or 
decorations, "conclusive evidence" may also be established by 
"other supportive evidence," i.e., that the claimant was a 
prisoner of war under the requirements of 38 C.F.R. § 3.1(y), 
or the existence of other circumstances identified in VA 
Adjudication Procedures Manual M21-1, Part III, Paragraph 
5.14(a).  The Board finds the term "other supportive 
evidence" is unclear as to the limitations, if any, on what 
can constitute "other supportive evidence."  At a minimum, as 
is discussed below, the case law from the Court would 
preclude the use of the claimant's own assertions as "other 
supportive evidence," nor would post-service medical evidence 
suffice as other supportive evidence.  It has been held that 
the phrase "other supportive evidence" provides "an almost 
unlimited field of potential evidence to be used to 'support' 
a determination of combat status."  Gaines v. West, 11 Vet. 
App. 353 (1998).

To the extent that the term "other supportive evidence" in 
this context could be service department records, the Board 
finds that there are no service department medical or 
administrative records to establish that the claimant was a 
prisoner of war under the requirements of 38 C.F.R. § 3.1(y), 
or other specific circumstances identified in VA Adjudication 
Procedures Manual M21-1, Part III, Paragraph 5.14(a).  Thus, 
the Board finds that the current record does not contain 
"conclusive evidence" that the veteran "engaged in combat 
with the enemy" and that the veteran is not entitled to have 
his lay statements accepted without need of further 
corroboration.  To the extent that "other supportive 
evidence" could be other than service department records to 
establish any of the events listed under "conclusive 
evidence," this matter is addressed further below.

The claimant has alleged various events that occurred in 
service as his "stressor or stressors," and apparently at 
least one medical provider has accepted one or more of these 
as a "stressor" to support the diagnosis of post-traumatic 
stress disorder.  However, as a matter of law, "credible 
supporting evidence that the claimed in[-]service event 
actually occurred" can not be provided by medical opinion 
based on post-service examination.  Moreau v. Brown, 9 Vet. 
App. 389, 394-96 (1996).  This means that other "credible 
supporting evidence from any source" must be provided that 
the event alleged as the stressor in service occurred.  Cohen 
v. Brown, 10 Vet. App. 128, 147 (1997).

Based on the evidence of record, the Board has determined 
that the veteran's claim must be denied.  The Board first 
concludes that the veteran was not involved in combat during 
his time in the service.  While he undoubtedly received a 
number of meritorious awards, he did not receive any that 
indicate participation in combat such as the Combat Infantry 
Badge or Purple Heart.  He did receive both the Vietnam 
Service and the Vietnam Campaign Medals, but "V" devices 
were not awarded along with them.  Without such accompanying 
devices, these medals are not conclusive evidence of a 
claimed stressor during combat.  See M21-2, Part VI, 
paragraph 7.46(c)(1).  

Furthermore, a review of the service records does not reveal 
evidence that the veteran engaged in combat.  While some of 
the incidents the veteran cites as stressors are arguably 
related to combat, the preponderance of the evidence, 
including service records and the aforementioned lack of 
combat-related awards, is against finding that the events 
described above were so combat.  As a result, the Board 
rejects the assertion that the alleged stressors were combat-
related.  

In light of the fact that the Board finds that the veteran 
did not engage in combat with the enemy, the record must 
contain credible supporting evidence that the claimed in-
service stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f).  In this case, the veteran's only evidence of his 
in-service stressors is limited to his own testimony.  

With regard to the stressors described above, the USASCRUR 
has been unable to verify any of the specific events claimed 
to be stressors by the veteran.  With respect to the 
stressors he did mention in response to the RO's inquiries, 
his responses lacked the specificity required by the USASCRUR 
for further research.  Significantly, the veteran failed to 
respond to a specific written request from the RO to provide 
more detailed information regarding the alleged stressors.  

It is true that any evidence from the service department or 
any other evidence supporting a description of the event is 
sufficient to establish the occurrence of a stressor.  See 
M21-2, Part VI, paragraph 5.14(a).  Notwithstanding, in this 
case, the diagnoses of post-traumatic stress disorder in the 
record are based on unverified stressors provided to the 
examiner by the veteran.  As the United States Court of 
Veterans Appeals has stated, neither the appellant's 
testimony or after-the-fact medical nexus evidence is 
sufficient "credible supporting evidence" of the actual 
occurrence of an in-service stressor.  See Moreau v. Brown, 9 
Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  In other words, neither the veteran's written and 
oral statements nor the medical opinions of post-traumatic 
stress disorder based on the veteran's history establish the 
actual occurrence of an in-service stressor.  There has been 
presented no credible supporting evidence that the claimed 
in-service stressors that had resulted in the diagnoses of 
post-traumatic stress disorder, actually occurred.  In the 
absence of diagnosis that is based on verifiable stressors, 
therefore, the Board is constrained to deny the veteran's 
claim for service connection for post-traumatic stress 
disorder.  The preponderance of the evidence is against the 
claim.  


ORDER

The appeal for service connection for post-traumatic stress 
disorder is denied.



		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals

 

